     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 1 of 9 Page ID #:854



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     PAUL G. STERN (Cal. Bar No. 162734)
 4   Assistant United States Attorney
     Senior Trial Attorney
 5   Environmental and Community Safety Crimes Section
     ASHWIN JANAKIRAM (Cal. Bar No. 277513)
 6   Assistant United States Attorney
     Major Frauds Section
 7   ANDREW M. ROACH (Cal. Bar No. 293375)
     Assistant United States Attorney
 8   General Crimes Section
     TYLER A. STUTIN (Cal. Bar No. 306019)
 9   Special Assistant United States Attorney
          1300 United States Courthouse
10        312 North Spring Street
          Los Angeles, California 90012
11        Telephone: (213) 894-0715
          Facsimile: (213) 894-6269
12        E-mail:     paul.stern@usdoj.gov
                      ashwin.janakiram@usdoj.gov
13                    andrew.roach@usdoj.gov
                      tyler.stutin@usdoj.gov
14
     Attorneys for Plaintiff
15   UNITED STATES OF AMERICA

16
                            UNITED STATES DISTRICT COURT
17
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     UNITED STATES OF AMERICA,               CR No. 19-354-VAP
19
               Plaintiff,                    GOVERNMENT’S MOTION IN LIMINE TO
20                                           EXCLUDE DEFENSE EXPERTS BASED ON
                     v.                      FAILURE TO DISCLOSE OR,
21                                           ALTERNATIVELY, COMPEL DEFENDANTS’
     CAPITAL SHIP MANAGEMENT                 IMMEDIATE COMPLIANCE WITH RULE 16
22   CORP., IONA LUCA, and                   EXPERT DISCLOSURES
     IONEL SURLA,
23
               Defendants.                   Hearing Date: September 9, 2019
24                                           Hearing Time: 10:00 a.m.
                                             Place:        Courtroom of the
25                                                         Hon. Virginia A.
                                                           Phillips
26                                           Trial Date:   September 17, 2019

27

28
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 2 of 9 Page ID #:855



 1        Plaintiff United States of America, by and through its counsel

 2   of record, the United States Attorney for the Central District of

 3   California, hereby moves the Court in limine to exclude any proposed

 4   defense expert based on defendants’ failure to provide timely and

 5   sufficient notice and disclosures, or, in the alternative, move for

 6   an order requiring defendants to immediately comply with Federal

 7   Rule of Criminal Procedure 16 and provide full and complete notice

 8   and sufficient disclosures for any proposed defense experts.

 9        This motion is based on the attached Memorandum of Points and

10   Authorities, all files and records of this case, the declaration of

11   Assistant United States Attorney Paul G. Stern, and any further

12   evidence and argument that may be presented at any hearing on this

13   motion.

14

15
     Dated: August 12, 2019              Respectfully submitted,
16
                                         NICOLA T. HANNA
17                                       United States Attorney

18                                       BRANDON D. FOX
                                         Assistant United States Attorney
19                                       Chief, Criminal Division

20

21                                             /s/
                                         PAUL G. STERN
22                                       Assistant United States Attorney
                                         Senior Trial Attorney
23
                                         Attorneys for Plaintiff
24                                       UNITED STATES OF AMERICA

25

26

27

28

                                            2
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 3 of 9 Page ID #:856



 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   INTRODUCTION

 3        Federal Rule of Criminal Procedure 16 imposes reciprocal

 4   discovery obligations on the defendant after the defendant

 5   requests--and the government complies with--expert discovery from

 6   the government.    Fed. R. Crim. P. 16(b)(1)(c)(i).        Rule 16 is

 7   designed to “minimize [the] surprise that often results from

 8   unexpected testimony, reduce the need for continuances, and to

 9   provide the opponent with a fair opportunity to test the merit of

10   the expert's testimony through focused cross-examination.”            Fed. R.

11   Crim. P. 16, Advisory Committee’s Note to 1993 Amendments.

12   Accordingly, under the rule, “it is expected that parties will make

13   their requests and disclosures in a timely fashion.”           Id.

14        Here, while the government has already fairly complied with its

15   expert discovery obligations, defendants Capital Ship Management

16   Corporation (“defendant CAPITAL”) and Iona Luca (“defendant

17   LUCA”)(collectively, “defendants”) have failed to comply with their

18   reciprocal expert discovery obligations.         Worse yet, defendant

19   Capital Ship Management has recently indicated that it has no

20   intention of providing the required expert notice or disclosures

21   until September 3, 2019, at the earliest, thus depriving the

22   government of a fair opportunity to test the merits or challenge the

23   admissibility of any proffered defense expert.

24        In light of defendants’ failure to abide by their reciprocal

25   expert discovery obligations, the government moves for an order

26   excluding any proffered testimony from a defense expert if

27   defendants have not provided the necessary and adequate expert

28   notice and disclosures by no later than Monday, August 19, 2019, or,
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 4 of 9 Page ID #:857



 1   in the alternative, order defendants to immediately comply with

 2   their discovery obligations under Rule 16 and provide notice and

 3   disclosure of any expert whose testimony defendants anticipate

 4   relying on at trial.1

 5   II.   FACTUAL BACKGROUND

 6         A.   The Charges

 7         On June 13, 2019, the grand jury returned an indictment

 8   alleging five separate felonies against defendants, including:

 9   (1) one count of conspiracy to fail to maintain an accurate Oil

10   Record Book and to defraud the United States, in violation of

11   18 U.S.C. § 371; (2) one count of failing to Maintain an accurate

12   Oil Record Book, in violation of 33 U.S.C. § 1908(a); (3) one count

13   of falsifying records in a matter within the jurisdiction of a

14   federal agency, in violation of 18 U.S.C. § 1519; (4) one count of

15   witness tampering, in violation of 18 U.S.C. § 1512(b)(3); and (5)

16   one count of obstruction of justice, in violation of 18 U.S.C. §

17   1503. (Docket No. 41).

18         B.   Discovery
19         On June 18, 2019, defendants made a general request for expert
20   disclosures from the government, thus triggering the defendants’
21   reciprocal expert disclosure obligations under Rule 16 in the event
22   the government made expert disclosures pursuant to Rule 16(a)(1)(G).
23   Fed. R. Crim. P. 16(b)(1)(C)(i).       (Declaration of Paul G. Stern
24   (“Stern Decl.”) ¶ 2, Ex. A.)       The government promptly complied with
25

26
          1 In light of the Court’s order setting all pretrial motions for
27   hearing on September 9, 2019, the government is also moving ex parte
     to advance the hearing date on this motion during to Monday, August
28   26, 2019.

                                            2
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 5 of 9 Page ID #:858



 1   defendants’ request and provided notice and disclosures for its two

 2   anticipated expert witnesses on July 25, 2019.          (Stern Decl. ¶ 3,

 3   Ex. B)   Although the government requested expert notice and

 4   disclosure from defendants at the same time, on July 25, 2019, over

 5   two weeks have passed and defendants still have not provided any

 6   required expert notice or disclosures.        (Stern Decl. ¶¶ 3-4.)      To

 7   date, defendants have not provided notice for any potential experts

 8   as required by Rule 16.      (Stern Decl. ¶ 7.)

 9        On August 9, 2019, the government had a telephonic meet-and-

10   confer with George Chalos and Briton Sparkman of Chalos & Co.,

11   counsel for defendant CAPITAL.       (Stern Decl. ¶ 5.)     During the call,

12   the government discussed defendant CAPITAL’s anticipated motions

13   and, once again, reiterated its demand that defendants provide

14   reciprocal expert notice and disclosures so that government could

15   meaningfully assess and respond to any proffered expert testimony.

16   (Stern Decl. ¶ 5.)     In response, defendant CAPITAL indicated that it

17   may call several experts at trial on a number of yet-to-be-

18   determined topics.     (Stern Decl. ¶ 5.)     When pressed for when

19   defendant CAPITAL would make its required expert notice and

20   disclosures pursuant to Rule 16, counsel for defendant CAPITAL

21   admitted that such disclosures would not occur before September 3,

22   2019 at the earliest.     (Stern Decl. ¶ 5.)      On August 12, 2019,

23   government counsel asked Marc Greenberg, counsel for defendant LUCA,

24   whether he would be making any expert disclosures, and Mr. Greenberg

25   stated that he would rely on the expert testimony offered by

26   defendant CAPITAL.     (Stern Decl. ¶ 6.)

27

28

                                            3
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 6 of 9 Page ID #:859



 1   III. ARGUMENT

 2        A.    Legal Standard

 3        Defendants requested expert discovery from the government and

 4   the government has complied, thereby triggering defendants’

 5   reciprocal expert discovery obligation under Rule 16(b)(1)(C).            Rule

 6   16(b)(1)(C) provides:

 7        (C) Expert Witnesses. The defendant must, at the
          government's request, give to the government a written
 8        summary of any testimony that the defendant intends to use
          under Rules 702, 703, or 705 of the Federal Rules of
 9        Evidence as evidence at trial, if --
10             (i) the defendant requests disclosure under
          subdivision (a)(1)(G) and the government complies; or
11
               (ii) the defendant has given notice under Rule
12        12.2(b) of an intent to present expert testimony on the
          defendant's mental condition.
13
          This summary must describe the witness's opinions, the
14        bases and reasons for those opinions, and the witness's
          qualifications.
15
     Fed. R. Crim. P. 16(b)(1)(C).       The notice must identify the expert’s
16
     actual opinion and give a summary of the expected testimony, not a
17
     list of topics.    United States v. Duvall, 272 F.3d 825, 828 (7th
18
     Cir. 2001).    Nor is it sufficient for the notice to state only the
19
     conclusion that the expert reached, without giving the reasons for
20
     those opinions.    United States v. Barile, 286 F.3d 749, 758 (4th
21
     Cir. 2002).    Disclosure of both the expert’s opinion and the bases
22
     for that opinion must be sufficient to allow the government to
23
     prepare for focused cross-examination of the expert without
24
     surprises from unexpected expert witness testimony or the need for a
25
     continuance after the expert has testified.         Fed. R. Crim. P. 16,
26
     Advisory Committee’s Note to 1993 Amendments.
27

28

                                            4
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 7 of 9 Page ID #:860



 1        “Although no specific timing requirements are included [in the

 2   Rule 16 expert disclosure requirements], it is expected that the

 3   parties will make their requests and disclosures in a timely

 4   fashion.”   Fed. R. Crim. Proc. 16, Advisory Committee’s Note to 1993

 5   Amendments.    Failing to provide expert notice in a timely fashion

 6   can lead to exclusion of the expert.        See, e.g., United States v.

 7   Lieng, No. CR F 07-316-LJ0, 2012 WL 1481518, at *1 (E.D. Cal. Apr.

 8   27, 2012) (excluding testimony of defense expert that government

 9   first learned about one week before trial); United States v. Wilson,

10   493 F. Supp. 2d 484, 488 (E.D.N.Y. Dec. 13, 2006) (precluding

11   defendant from introducing expert opinion offered less than a week

12   before trial); see also United States v. Ahmed, No. 12-CR-661 SLT S-

13   2, 2015 WL 2084633, at *1 (E.D.N.Y. Apr. 30, 2015) (“If a party

14   fails to comply with Rule 16, the court may order discovery, grant a

15   continuance, preclude the introduction of evidence, or enter any

16   other just order.”).

17        B.     Defendants Have Failed to Comply with Rule 16(b)(1)(c) By

18               Failing to Provide Disclosures in a Timely Fashion

19        Here, Defendants have not only failed to comply with their

20   reciprocal expert discovery obligations under Rule 16(b)(1)(C), but

21   also recently indicated that they have no intention of doing so

22   until days before trial.      This is improper.     Indeed, it is the very

23   type of “surprise” that Rule 16 is intended to prevent.           Ahmed, 2015

24   WL 2084633, at *1 (“The Rule is intended to minimize

25   [the] surprise that often results from unexpected [expert]

26   testimony . . . .”) (citations and quotations omitted).

27        More than two weeks after the government provided its own

28   expert disclosure and repeatedly requested defendants to do the

                                            5
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 8 of 9 Page ID #:861



 1   same, defendants have failed to provide their reciprocal expert

 2   notice and disclosures.      Worse yet, defendants have indicated that

 3   they do not intend to comply with their reciprocal expert discovery

 4   obligations until the eve of trial, leaving the government without a

 5   fair opportunity to test the merits or admissibility of any

 6   proffered expert testimony.      The government has repeatedly raised

 7   defendant CAPITAL’s reciprocal discovery obligations to its counsel

 8   to no avail.    Indeed, when counsel for the government attempted to

 9   recently discuss the issue with counsel for defendant CAPITAL,

10   defense counsel would not even identify the general topics on which

11   their proffered experts would provide testimony.          Such actions

12   appear to be little more than gamesmanship designed to surprise the

13   government on the eve of trial with expert testimony that it will

14   not have the ability to test or challenge the admissibility of prior

15   to trial.

16        In sum, there is no reason for defendants’ failure to honor

17   their reciprocal expert notice and disclosure obligations.            Because

18   defendants have failed to comply with their expert discovery

19   obligations under Rule 16, this Court can exclude the introduction

20   of proffered expert testimony or enter any other just order.            See

21   Ahmed, 2015 WL 2084633, at *1.       Accordingly, the government requests

22   that the Court should exclude any proffered expert testimony should

23   defendants fail to provide the necessary expert notice and

24   disclosures by no later than Monday, August 19, 2019, or, in the

25   alternative, order defendants to immediately comply with their

26   discovery obligations under Rule 16 and provide notice and

27   disclosure of any expert whose testimony defendants anticipate

28   calling at trial.

                                            6
     Case 2:19-cr-00354-VAP Document 105 Filed 08/12/19 Page 9 of 9 Page ID #:862



 1   IV.   CONCLUSION

 2         For the foregoing reasons, the Court should exclude any

 3   proffered expert testimony offered by defendants should defendant

 4   fail to provide the necessary expert notice and disclosures by no

 5   later than Monday, August 19, 2019, or, in the alternative, order

 6   defendants to immediately comply with their discovery obligations

 7   under Rule 16.

 8

 9   Dated: August 12, 2019              Respectfully submitted,

10                                       NICOLA T. HANNA
                                         United States Attorney
11
                                         BRANDON D. FOX
12                                       Assistant United States Attorney
                                         Chief, Criminal Division
13

14
                                               /s/
15                                       PAUL G. STERN
                                         Assistant United States Attorney
16                                       Senior Trial Attorney

17                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28

                                            7
